DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 25 2020 has been entered.
Receipt of Arguments/Remarks filed on September 25 2020 is acknowledged. Claims 1-88, 101-102 and 105 were/stand cancelled. Claim 107 was amended.  Claims 89-100, 103-104 and 106-111 are pending. Claims 100 and 108-111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18 2018.   Claims 89-99, 103-104 and 106-107 are examined on the merits herein.   
It is noted that the claim set does not indicate that claims 109-110 are withdrawn.  However, in the response filed May 18 2018, applicants elected CP-99,994 and GLH-19.  Firstly, claims 109-110 recites the NR1K (which should actually be NKR1) antagonist is substance P.  This is not the elected NKR1 antagonist.  Secondly, substance P isn’t a NKR1 antagonist.  As evidenced by Dionne et al., substance P activates the NKR1 receptor.  Thus substance P isn’t an NKR1 antagonist.  




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
	The amendments filed September 25 2020 have overcome the rejection of claim 107 under 35 USC 112d.  The instant now recites the composition comprising both GLH 19 or GLH 20 and bolaamphiphiles with an NK1R antagonist head group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact 

Claim 107 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claims 107 introduce new matter as the claims recite the limitation: the composition further comprises GLH 19 or GLH 20 in combination with bolaamphiphiles with a head group that is an NK1R antagonist.  There is no support in the specification for this limitation. The limitation of:  of this specific combination was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses the respective bolaamphiphiles but does not describe the instantly claimed limitation.  There is no guidance in the specification to select this specific combination and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89-99, 103-104 and 106-107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 89 as currently written is vague and indefinite.  In the description of HG1 and HG2 the structures include m1, n13, n14 and n15.  However, the claim does not define these terms.  Thus, the claimed structure is indefinite.  
	Claims 97-98 as currently written is vague and indefinite.  These claims depend from claim 89 which defines X to be an NK1R antagonist.  Claims 97 and 98 claim that X is NR5aR5b or N+R5aR5bR5c which is of a different scope than claim 89 which recites NK1R antagonist.  Since the claim does not expressly recite that the NK1R antagonist is NR5aR5b or N+R5aR5bR5c the claims are attempting to redefine the X group.
	Claim 107 as currently written is vague and indefinite.  This claim depends from claim 89 which requires a mixture of bolaamphiphilic compounds.  Claim 107 recites the composition of claim 89 “further” comprises GLH 19 or GLH 20 and bolaamphiphiles with a head group that is an NK1R antagonist.  The claim does make it clear if GLH 19 or GLH 20 and the bolaamphiphiles with a head group that is an NK1R antagonist is in 
	Claims 90-96, 99, 103-104 and 106 are included in the rejection as they depend on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 97-99 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As indicated above, claims 97-98 redefine the recitation X.  Thus these claims fail to further limit the claim from which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 89-99, 103-104 and 106-107 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (WO 2010128504, cited on PTO Form 1449) in view of Darmani et al. (Brain Research, 2008).  
Applicant Claims
	The instant application claims a pharmaceutical composition or a formulation comprising a bolaamphiphile complex or nano-sized vesicle; wherein the bolaamphiphile or nano-sized vesicles comprises a mixture of bolaamphiphilic compounds and a biologically active compound which is active against a brain tumor, wherein the bolaamphiphilic compound is a compound according to formula I: HG2-L1-HG1 or a pharmaceutically acceptable salt, solvate, hydrate, prodrug, stereoisomer, tautomer, isotopic variant, or N-oxide thereof, or a combination thereof, wherein: each HG and HG2 is independently a hydrophilic head group selected from a specific list wherein X is a headgroup comprising an NK1R antagonist, L1 is alkylene, alkenyl, heteroalkylene, or heteroalkenyl linker; unsubstituted or substituted with C1-C20 alkyl, hydroxyl, or oxo.  The specific head groups claimed are 
    PNG
    media_image1.png
    203
    307
    media_image1.png
    Greyscale
.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)

Linder et al. is directed to nano-sized particles comprising multi-headed amphiphiles for targeted drug delivery.  The invention relates to a nano-sized particle comprising at least one multi-headed amphiphilic compound, in which at least one headgroup of said multi-headed amphiphilic compound is selectively cleavable or contains a selectively cleavable group, and at least one biologically active agent, which Penetration of nanoparticles via the blood brain barrier was shown to be accelerated by providing them with cationic surface groups (pages 6-7).   The nanosized particles are in the form of vesicles or liposomes formed from the multi-headed amphiphiles having a core and a membrane surrounding the core (page 7, lines 31-33).  The cleavable headgroup is cleaved enzymatically in a biological environment, particular in the brain or blood (page 9, lines 27-32).  Bolaamphiphiles are the preferred amphiphiles for the purpose of the present invention since they are far more stable in a biological system (page 12, lines 21-25).  Specific amphiphiles taught include derivative 1 (page 70, scheme 4) which is the same compound as GLH-19 of the instant specification which contains acetyl choline as the head group.

    PNG
    media_image2.png
    163
    493
    media_image2.png
    Greyscale

Claimed is a nano-sized particle comprising at least one multi-headed amphiphilic compound and at least one biologically active agent which is both encapsulated within the nanoparticle and non-covalently associated thereto (claim 1).  Specific biologically active agents taught include irinotecan (CPT-11) (claim 21) which are utilized for treating cancer (page 30).  Headgroups taught include nicotine, lobeline, peptides, choline, etc. (page 10).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	However, this deficiency is cured by Darmani et al.
	Darmani et al. is directed to the utilization of the least shrew as a rapid and selective screening model for the antiemetic potential and brain penetration of substance P and NK1 receptor antagonists.  Figure 3 shows the anti-vomiting activity of the NK1 receptor antagonist CP99,994 against an emetic dose of substance P (page 61). The antiemetic action of NK1 receptor antagonist appears central because brain penetration is required for activity page 59, left column, last paragraph).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Linder et al. and Darmani et al. and utilize irinotecan as the biologically active agent with the nanoparticle vesicles.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught biologically active agents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  It would have been obvious to one of ordinary skill in the art to manipulate the biologically active agent depending on the disease/condition to be treated.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Linder et al. and Darmani et al. and utilize an NK1 antagonist such as CP-99,994 as the head group.  
	Regarding the claimed compounds, derivative 1 of Linder et al. is the same compound as instantly claimed but with a different head group.  The arguments above set forth the reason to use CP-99,994 as the head group.  Thus, Linder et al. teach the same core as instantly claimed.
	Regarding claim 107, Linder et al. expressly claims that the particles comprise at least one bolaamphiphile (claims 1, 3, 6 and 23). Linder et al. even complexes mixtures of different multi-headed amphiphiles with a specific mixture of derivative 1 and derivative 4 (page 27).  Thus, based on the teachings of Linder et al. it would have been obvious to one of ordinary skill in the art to utilize more than one bolaamphiphilic compound. 

Response to Arguments
It is noted that the above 103 rejection has replaced Aziz and Watson with Darmani et al.  This replacement was done as in the examiner’s opinion, Darmani et al. provides a better connection between the head groups suggested by Linder et al. and 
Applicants’ arguments filed September 25 2020 have been fully considered but they are not persuasive. 
It is argued that it is surprising that the bolaamphiphiles that contain NK1R antagonist head groups do not disrupt the self-assembly process of the other bolaamphiphiles.  It is surprising and unexpected that upon addition of bolaamphiphiles with head groups that contain NK1R antagonists one can still achieve a self-assembled particle.  It is argued that function of the NK1R antagonist is to target cancerous cells.  This targeting is important to have drug release only at the tumor note in the CNS in general.  
Regarding applicants’ arguments, while Applicants contend this is surprising, the response does not establish why one skilled in the art would not expect self-assembly.  Linder et al. (page 8) teaches that the head group is a polar or ionic group attached to the aliphatic chain.  The polar or charged regions and the non-polar regions experience conflicting tendencies.  The polar or charged hydrophilic regions interact favorably with the solvent and tend to dissolve but the non-polar hydrophobic regions have the opposite tendencies.  The non-polar regions of the amphiphile cluster together to present the smallest hydrophobic area to the solvent.  Ionic groups in amphiphiles often function as head groups but not all polar groups are head groups (pages 8-9).  The structure of CP-99994 has two amine groups as well as an ether group.  Thus CP-99,994 has two ionic groups.  Thus based on the teachings of Linder et al. it would be expected to serve as a KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616